THE THIRTEENTH COURT OF APPEALS

                                    13-18-00215-CV


  Dennis W. Berry; Marvin G. Berry; Bay, Inc.; Berry GP, Inc., d/b/a Berry Contracting;
                        and Berry Contracting, d/b/a Bay Ltd.
                                          v.
   Kenneth L. Berry, Individually; and Kenneth L. Berry, in a Derivative Capacity for
                                     Skyeagle, Inc.


                                  On Appeal from the
                  County Court at Law No. 3 of Nueces County, Texas
                         Trial Cause No. 2018-CCV-60353-3


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.      The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees, Kenneth L. Berry, Individually; and

Kenneth L. Berry, in a Derivative Capacity for Skyeagle, Inc.

      We further order this decision certified below for observance.

December 5, 2019